UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 13-1706


WEIHE ZHANG,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   October 8, 2013                 Decided:   November 4, 2013


Before DUNCAN, KEENAN, and DIAZ, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Weihe Zhang, Petitioner Pro Se.    Lindsay Corliss, Office of
Immigration Litigation, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Weihe   Zhang,     a   native   and     citizen      of    the    People’s

Republic of China, petitions for review of an order of the Board

of Immigration Appeals (“Board”) denying his motion to remand. *

We have reviewed the record and the Board’s order and find no

abuse of discretion.         See Onyeme v. INS, 146 F.3d 227, 234 (4th

Cir.    1998)     (setting   forth    standard      of    review     for      motions   to

remand).        We therefore deny the petition for review for the

reasons stated by the Board.             See In re: Zhang (B.I.A. May 2,

2013).       We dispense with oral argument because the facts and

legal      contentions     are   adequately     presented       in      the    materials

before     this    court   and   argument     would      not   aid   the      decisional

process.

                                                                     PETITION DENIED




       *
       The Board’s order also dismissed Zhang’s appeal from the
immigration judge’s denial of Zhang’s requests for asylum,
withholding of removal, and protection under the Convention
Against Torture.     Because Zhang has failed to raise any
challenges in his informal brief to the agency’s denial of these
applications, including any challenges to the agency’s initial
adverse credibility determination, we find that these issues are
now waived. See 4th Cir. R. 34(b) (directing appealing parties
to present specific arguments in an informal brief and stating
that this court’s review on appeal is limited to the issues
raised in the informal brief); cf. Wahi v. Charleston Area Med.
Ctr., Inc., 562 F.3d 599, 607 (4th Cir. 2009) (limiting
appellate review to arguments raised in the brief in accordance
with Fed. R. App. P. 28(a)(9)(A)).



                                         2